                               UNITED STATES DISTRICT COURT
                                         FOR THE
                                   DISTRICT OF VERMONT

 UNITED STATES OF AMERICA                           )
                                                    )
            v.                                      )       No.. 2:12-cr-12-04
                                                    )
 MELVIN K. HILL                                     )

                                      OPINION AND ORDER
                                       (Docs. 249, 253, 255)

        Defendant Melvin K. Hill, representing himself, moves under 18 U.S.C. § 983(e) to set

aside a declaration of forfeiture regarding currency seized in February 2012. (Docs. 249, 253.)

Hill also moves under Federal Rule of Criminal Procedure 41(g) for the return of property,

including currency, seized in May 2012. (Doc. 255.) 1 For the reasons set forth below, Hill’s

motion to set aside a declaration of forfeiture is GRANTED and the motion for the return of

seized property is GRANTED in part and DENIED in part.

                           Factual Background and Procedural History

        On February 13, 2012, Detective Daniel Merchand, then of the Burlington Police

Department, executed a search warrant of Room 229 at the Anchorage Inn in Burlington,

Vermont, with the assistance of federal law enforcement officers. United States v. Hill,

No. 2:12-CR-12-04, 2014 WL 971748, at *1 (Mar. 12, 2014). Hill alleges that law enforcement

found him inside, searched his person, and illegally seized approximately $2,200. Id. Law

enforcement expressed their interest in engaging Hill as a confidential informant, returned $200

of the seized currency to him to allow payment for the hotel room, and released him without

immediately filing charges. Id.; see also Doc. 249 at 1.


        1
           Because Hill’s criminal case has resolved to judgment, the Court construes Hill’s motions as
civil actions in equity. See Diaz v. United States, 517 F.3d 608, 610 (2d Cir. 2008) (“A rule 41(g) motion
that is brought after the criminal proceeding is over is treated as a civil equitable action”).


                                                    1
        On March 12, 2012, the Drug Enforcement Agency (DEA) sent written notice of the

February 2012 seizure by certified mail, return receipt requested, to each of three separate

addresses: (1) Room 229 of the Anchorage Inn in South Burlington; (2) an address in Tignall

Georgia; and (3) an address in Newport News, Virginia. Hill, 2014 WL 971748, at *1. The

notices sent to the Anchorage Inn and Virginia were returned to the DEA undelivered. On

March 14, 2012, the DEA received a return receipt indicating an individual signed to accept

delivery of the notice sent to Georgia. The DEA then published notice of the seizure in the Wall

Street Journal one day per week for three successive weeks in late March and early April. Id.

The mailed notices stated the deadline to file a claim was April 16, 2012, or if the mailed notice

was not received, the published notice stated that the deadline to file a claim was May 10, 2012.

(Doc. 247-1 at 4, 7, 9, 11, 13.)

        Hill alleges he did not receive any written notice of the seizure, and that his father,

Melvin Hill, Sr., was the individual who signed for the notice sent to the Georgia address. Id.;

see also Doc. 249 at 2. In April 2012, a confidential informant advised law enforcement that Hill

was still distributing narcotics in Burlington and was staying at the Ho Hum Motel. (PSR at 10.)

On April 19, 2012, the grand jury returned an indictment charging Hill with conspiracy to

distribute cocaine in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B) and this Court issued

an arrest warrant for Hill. (Docs. 14, 19.) On May 7, 2012, Detective Merchand arrested Hill at

the Quality Inn in South Burlington, Vermont and seized approximately $1,100. 2 Hill, 2014 WL

971748, at *1; see also Doc. 225 at 1; Doc. 259 at 2. Hill was detained pending trial. (Doc. 46.)

        On May 29, 2012, having received no claims for the currency, the DEA issued a

Declaration of Forfeiture. (Doc. 247-1 at 16.) On October 2, 2012, Hill pleaded guilty to one


        2
          There is a discrepancy regarding the exact amount of money seized from Hill on this date discussed more
fully below. See Hill, 2014 WL 971748, at *5 n.6, Doc. 259 at 2.


                                                        2
count of conspiracy to distribute cocaine base. See Doc. 103; Dkt. Entry No. 116. On February

4, 2013, he was sentenced to 70 months in prison. (Doc. 166.)

        With regard to the February 2012 seizure, on August 6, 2013, representing himself, Hill

moved under Rule 41(g) for the return of the currency seized during February 2012. (Doc. 222.)

He asserted the currency was illegally seized, and he did not receive notice of the seizure with

sufficient time to challenge forfeiture. Id. at 2. Hill requested the return of $2,200, plus interest,

and demanded a total sum of $2,400. Id. at 5. Hill concedes that law enforcement returned

$200. (Doc. 249.) On January 21, 2014, Hill moved to set aside the civil forfeiture of the

property seized in February 2012 under 18 U.S.C. § 983(e), asserting the government failed to

take reasonable steps to provide him notice and that he did not receive notice. (Docs. 249, 253 3.)

The government argues the DEA properly effected an administrative forfeiture of the seized

currency in accordance with 18 U.S.C. § 983 and 19 U.S.C. § 1607, and Hill’s claim was barred

by the doctrine of sovereign immunity. (Doc. 247 at 3-5.)

        With regard to the May 2012 seizure, on September 12, 2013, again representing himself,

Hill moved under Rule 41(g) for the return of the currency seized on May 7, 2012, plus interest.

(Doc. 225.) The government did not oppose the motion. (Docs. 230, 247 at 2.) The

government’s response, however, suggested that law enforcement seized $1,572, not $1,100,

during the May 7, 2012 arrest. See Doc. 247 at 2.

        On March 12, 2014, this Court issued an Opinion and Order denying Hill’s motions

under Rule 41(g) for return of the $2200 seized in February (Docs. 222, 233), granting in part

and denying in part the motion under Rule 41(g) for return of the $1,100 seized in May (Doc.



        3
          On March 4, 2014, Hill filed a second motion to set aside forfeiture under § 983(e) regarding the February
2012 seizure (Doc. 253) that appears to be a complete copy of the initial motion (Doc. 249) with one minor
handwritten change. The Court construes these two motions as one and the same.


                                                         3
225), and declining to rule on the motion to set aside the declaration of forfeiture with regard to

the February seizure (Doc. 249). Hill, 2014 WL 971748. The Court held the Rule 41(g) motions

regarding the February seizure were barred by sovereign immunity, id. at *3, and, because the

government did not oppose the motion, granted Hill’s Rule 41(g) motion for return of the

currency seized in May4 but denied his request for prejudgment interest because sovereign

immunity precluded the award. Id. at *5.

        With regard to the motion to set aside the civil forfeiture of currency seized in February,

this Court held the Government’s sovereign immunity defense did not apply to Hill’s § 983(e)

motion challenging notice. Id. at *4. Because 18 U.S.C. § 983(e) provides “the exclusive

remedy for seeking to set aside a declaration of forfeiture under a civil forfeiture statute,”

18 U.S.C. § 983(e)(5) (emphasis added), it is an express waiver of sovereign immunity for

purposes of notice-based challenges to executed forfeitures. Hill, 2014 WL 971748, at *4

(citations omitted). Section 983(e) allows a court to grant a motion to set aside a declaration of

forfeiture if the government knew of the moving party’s interest and failed to take reasonable

steps to provide notice and the party did not know of the seizure to file a timely claim. 18 U.S.C.

§ 983(e)(1)(A)-(B). This Court found it:

        lack[ed] the information necessary to evaluate whether the Government failed to
        take reasonable steps to provide Hill with notice of the seizure. The Court cannot
        discern . . . how the three addresses the DEA used were selected or whether the
        Government might have used a different address. Therefore, the Court will hold
        the matter open. The parties shall submit supplemental briefing, with
        accompanying affidavits, on the issue of whether the Government took reasonable
        steps to provide Hill with notice of the seizure and whether the notices sent by
        DEA were reasonably calculated under all the circumstances to apprise Hill of the
        seizure.
                With respect to the Government’s argument that Hill should have known
        of the seizure and cannot satisfy § 983(e)(1)(B), the Court credits Hill’s argument
        that he could not have known whether Burlington Police Department or the

        4
         The Opinion noted that “[r]egardless of the amount, Hill is entitled to all currency seized on May 7,
2012.” Hill, 2014 WL 971748, at *5 n.6.


                                                         4
        federal government ultimately took possession of the currency. . . . [T]he currency
        was seized by DEA Special Agents and Detectives from the Burlington Police
        Department. Although Hill knew the currency was seized, the issue is whether he
        knew or should have known of the seizure for purposes of filing a timely claim.
        Without knowing which law enforcement agency ultimately took possession, Hill
        could not have known where to file. Therefore, Hill’s claim satisfies the second
        element of § 983(e).

Hill, 2014 WL 971748, at *5 (internal quotation marks and citations omitted).

        Also on March 12, 2014, Hill filed a second motion under Rule 41(g) to return property

seized on May 7, 2012. (Doc. 255. 5) Hill seeks the return of an “estimated $500” belonging to

him but allegedly improperly returned to another individual who was also present at the time of

the arrest, personal property including “clothes, jewelry, playstation 3, and games” worth $750,

and 6% interest on the total amount of cash seized in May 2012. Id. at 2-3. Hill concedes the

Government had returned $1,022. Id. at 1.

        On March 28, 2014, the Government opposed the motion arguing Hill’s claim to the

additional money seized is barred by sovereign immunity because the money has been returned

to the other individual and is no longer in the Government’s possession. The Government

represented that $1,100 had been returned to Hill but also stated that “law enforcement may still

be in possession of about $500 cash seized from Hill in May 2012.” (Doc. 259 at 2 & n.1.) With

regard to the personal property and prejudgment interest, the Government argues Hill’s claims

are barred by the doctrine of sovereign immunity. 6 Id.

        On April 15, 2014, in accordance with the Court’s March 12 Order, the Government filed

its supplemental brief together with an affidavit of DEA Special Agent Thomas L. Doud. (Docs.

262, 262-1.) On April 21, Hill filed a supplemental document including an affidavit and exhibits



        5
           Hill signed the motion on March 3, 2014, prior to the March 12 Opinion and Order.
        6
           The government represents law enforcement did not seize Hill’s personal property during his May 2012
arrest and does not have the property described by Hill in its evidence vault. (Doc. 259 at 2.)


                                                        5
in further support of his § 983(e) motion. (Doc. 263.) On May 6, Hill filed a response to the

Government’s supplemental brief and affidavit. (Doc. 265.)

                                                   Discussion

I.      Law on Drug-Related Forfeitures

        The DEA can seize and forfeit any item of value furnished or intended to be furnished in

exchange for a controlled substance, and all proceeds traceable to such an exchange. 21 U.S.C.

§ 881(a)(6), (b). The DEA may execute the forfeiture administratively if the value of the seized

property is less than $500,000. 19 U.S.C. § 1607(a)(1), (4). In conducting an administrative

proceeding, the DEA is required to (1) send a written “notice of seizure” to any party “who

appears to have an interest” in the funds and (2) publish notices in a newspaper for “three

successive weeks.” Id. § 1607(a); see 18 U.S. C. § 983(a)(1)(A)(i). 7 If a party submits a timely

claim for the funds, the administrative proceeding must be converted into a judicial proceeding.

See 19 U.S.C. § 1608; 18 U.S.C. § 983(a)(3)(A). However, if no party submits a claim for the

funds by the applicable deadline, see § 983(a)(2)(A), the DEA may conclude the administrative

proceeding with a Declaration of Forfeiture which has the same force as a Final Decree and

Order of Forfeiture issued in a judicial proceeding. 19 U.S.C. § 1609.

        18 U.S.C. § 983 provides the “exclusive remedy for seeking to set aside a declaration of

forfeiture under a civil forfeiture statute.” 8 Id. § 983(e)(5); see also United States v. Cobb,

646 F. App’x 70, 72 (2d Cir. 2016) (stating the “general rule is that a federal court lacks



        7
            The Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”) enacted 18 U.S.C. § 983. CAFRA applies to
civil forfeiture proceedings commenced on or after August 23, 2000. United States v. 557,933.89 More or Less, in
United States Funds, 287 F.3d 66, 76 n.5 (2d Cir. 2002).
          8
            Section 983(e) constitutes an express waiver of sovereign immunity for purposes of notice-based
challenges to executed forfeitures. McKinney v. DEA, 580 F. Supp. 2d 1, 3-4 (D.D.C. 2008) (“[O]nce an
administrative declaration of forfeiture has been issued[,] . . . the United States has unequivocally expressed its
consent to be sued only under 18 U.S.C. § 983(e)(1).”). Accordingly, any claim against the United States other than
a claim under § 983(e) challenging notice is barred by sovereign immunity.


                                                         6
jurisdiction to review the merits of administrative forfeiture decisions once the administrative

process has begun”) (internal quotation marks omitted). Section 983(e) explicitly permits the

court to consider only the issue of adequate notice. 18 U.S.C. § 983(e)(1); Cobb, 646 F. App’x

at 72 (noting federal courts retain jurisdiction to determine only “whether the agency followed

the proper procedural safeguards when it declared claimant’s property summarily forfeited”)

(internal quotation marks and alterations omitted).

         18 U.S.C. § 983(e)(1) provides, in relevant part, that:

                 Any person entitled to written notice in any nonjudicial civil forfeiture
         proceeding under a civil forfeiture statute who does not receive such notice may
         file a motion to set aside a declaration of forfeiture with respect to that person’s
         interest in the property, which motion shall be granted if—
            (A) The Government knew, or reasonably should have known, of the moving
                party’s interest and failed to take reasonable steps to provide such party
                with notice; and
            (B) The moving party did not know or have reason to know of the seizure
                within sufficient time to file a timely claim.

18 U.S.C. § 983(e)(1)(A)-(B). If the moving party satisfies both elements, “the court shall set

aside the declaration of forfeiture as to the interest of the moving party without prejudice to the

right of the Government to commence a subsequent forfeiture proceeding as to the interest of the

moving party.” Id. § 983(e)(2)(A). Section 983(e)(2) allows the federal government to begin a

subsequent proceeding “[n]otwithstanding the expiration of any applicable statute of

limitations.” Id.

         Due Process under the Constitution also requires that notice of forfeiture be “reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Dusenbury v. United States,

534 U.S. 161, 170 (2002); accord Alli-Balogun v. United States, 281 F.3d 362, 369 (2d Cir.

2002).



                                                   7
II.    Motion for Return of Seized Property under Rule 41(g): May 7, 2012 Arrest

       On March 12, 2014, Hill filed a second motion under Rule 41(g) seeking the return of an

“estimated $500” belonging to him but allegedly improperly returned to another individual who

was also present at the time of the arrest, personal property including “clothes, jewelry,

playstation 3, and games” worth $750, and 6% interest on the total amount of cash seized on

May 7, 2012. (Doc. 255 at 2-3; see also Doc. 225.) The parties agree the Government has

returned an amount between $1,022 and $1,100. (Doc. 255 at 1; Doc. 259 at 2 n.1.)

       The Government argues Hill’s claim to the additional money seized is barred by

sovereign immunity because the money has been returned to the other individual and is no longer

in the Government’s possession but also stated that “law enforcement may still be in possession

of about $500 cash seized from Hill in May 2012.” (Doc. 259 at 2.) While Hill’s claim to any

currency that is no longer in the Government’s possession is barred by sovereign immunity, see

Diaz, 517 F.3d at 612 (“if the property is no longer available, sovereign immunity bars the

claimant from seeking compensation”), the Court has already ordered the Government to “make

all reasonable efforts to effect the return of all currency seized from Hill’s person incident to the

May 7, 2012 arrest.” Hill, 2014 WL 971748, at *5. On March 28, 2014, the Government

subsequently represented: “When and if the [Government] is able to verify whether this money

was taken from Hill, and the exact amount seized, the government will begin making

arrangements to return the cash pursuant to law enforcement’s protocols for release of evidence

and this Court’s March 12, 2014 Order.” (Doc. 259 at 2 (citing Hill, 2014 WL 971748, at *5

n.6).) If it has not already, the Government is now further ordered to make good faith,

reasonable efforts to effect the return of any additional currency seized from Hill incident to the




                                                  8
May 2012 arrest that remains in its possession. The Government shall then certify in writing to

the Court and to Mr. Hill its efforts in this respect no later than [July 1, 2019].

       With regard to personal property and prejudgment interest, the Government argues Hill’s

claims are barred by the doctrine of sovereign immunity. (Doc. 259 at 2.) In the March 12

Opinion and Order, this Court held “the Government’s sovereign immunity bars the Court from

awarding prejudgment interest.” Hill, 2014 WL 971748, at *5. The Court adheres to that

holding. The Court credits the Government’s representation that it does not possess any personal

property of Hill’s and further holds Hill’s claim to any personal property, or its value, is also

barred by sovereign immunity. See Adeleke v. United States, 355 F.3d 144, 151 (2d Cir. 2004)

(noting when, “for whatever reason,” the property sought is no longer physically available, the

doctrine of sovereign immunity bars “actions for money damages relating to such property”).

Accordingly, Hill’s second motion under Rule 41(g) seeking the return seized property is

GRANTED in part and DENIED in part.

III.   Motion to Set Aside Declaration of Civil Forfeiture Under 18 U.S.C. § 983(e)

       Hill’s motion to set aside the DEA’s Declaration of Forfeiture remains pending following

the Court’s March 12, 2014 Opinion and Order. Hill alleges that he did not receive notice of the

February 2012 seizure and that the Government failed to take reasonable steps to provide him

notice and, therefore, he is entitled to have the Declaration of Forfeiture set aside under

18 U.S.C. § 983(e). (Docs. 249 at 1, 253 at 1.)

       The March 12 Opinion determined Hill has satisfied the second element of § 983(e).

Hill, 2014 WL 971748, at *5 (“Without knowing which law enforcement agency ultimately took

possession, Hill could not have known where to file. Therefore, Hill’s claim satisfies the second

element of § 983(e).”). The Court adheres to that holding. See Mikhaylov v. United States,




                                                   9
29 F. Supp. 3d 260, 270 (E.D.N.Y. 2014) (applying a “pro-plaintiff standard” requiring the

moving party have knowledge of both the seizure and the identity of the forfeiting agency).

       With regard to the first element of § 983(e), clearly the Government was aware of Hill’s

interest in the seized property; accordingly, the issue remaining for the Court to determine is

whether the Government failed to take reasonable steps to provide Hill with notice of the seizure.

The parties filed supplemental briefing and supporting affidavits (Docs. 262, 263, 265) “on the

issue of whether the Government took reasonable steps to provide Hill with notice of the seizure

and whether the notices sent by DEA were reasonably calculated under all the circumstances to

apprise Hill of the seizure.” Hill, 2014 WL 971748, at *5

       As the Court has stated, where an agency “fails to take steps to locate [the movant] in

order to effectuate delivery of the notice,” or otherwise knows the movant’s location, an

undelivered notice does not satisfy the requirements of § 1607. Torres v. $36,256.80 U.S.

Currency, 25 F.3d 1154, 1161 (2d Cir. 1994); see also Taft v. United States, 824 F. Supp. 455,

465 (D. Vt. 1993) (“it must be determined whether DEA knew or should have known” movant

did not reside at the address used). The Government also may not be entitled to rest upon the

publication of notice alone. Robinson v. Hanrahan, 409 U.S. 38, 40 (1972) (“Notice by

publication is not sufficient with respect to an individual whose name and address are known or

easily ascertainable.”).

       The Government has submitted an affidavit of DEA Special Agent Doud, the Acting

Resident Agent in Charge of the DEA Vermont Office, outlining the steps law enforcement and

the DEA took to research Hill’s address history in an effort to ensure he received notice of the

forfeiture. Doud explained Detective Merchand—now of the DEA Vermont Drug Task Force

but, at the time, of the Burlington Police Department—provided the DEA Burlington, Vermont




                                                10
Office with Hill’s only known physical address in Vermont—Anchorage Inn Room 229,

108 Dorset Street, South Burlington, Vermont—and the address from Hill’s Georgia driver’s

license—6197 Elberton Road, Tignall, Georgia 30668-2003—that Detective Merchand viewed

during the February 2012 seizure. (Doc. 262-1 (Doud Aff.) ¶ 4.A.) Though Detective Merchand

sought to continue Hill’s cooperation with his investigation, “[l]aw enforcement lost contact with

Hill until his second arrest in May 2012.” Id.

         Doud further averred a “DEA records examiner/analyst then searched the Lexis Nexis,

Accurint, and Cleary Thompson Reuters databases in an attempt to locate any other relevant

addresses for Hill.” Id.¶ 4.B. This search of “over 37 billion current public records” produced

one more address—817 Eclipse Court #35, Newport News, Virginia. Id. The examiner also

reviewed Hill’s criminal history report which did not list any addresses. Id. Finally, Doud

averred Hill signed a written receipt acknowledging the return of $200 in the early morning

hours of February 14, 2012, on which his address was listed as “transient.” Id. ¶ 6. 9

         Hill asserts his prior addresses were available to the Government through Georgia Parole

and Probation and were confirmed in the Presentence Investigation Report (PSR) prepared in this

criminal case in Vermont. 10 He argues it was not reasonable for the Government to believe he

resided at the Anchorage Inn as it was a hotel and not reasonably considered to be a permanent

address. Hill states the “Government could have utilized a simple phone call” to determine his

address, and avers his residence was 6205 Elberton Road, Tignall Georgia, the home of his

deceased grandparents, “an address easily attainable by the government.” (Doc. 263 at 4-5.) He

further notes the Government was aware of his “whereabouts and residence” once he was



         9
           Doud states the receipt is attached to his affidavit, however, it was not filed with the Court. See Doc. 262-
1 ¶ 6; Dkt. Entry No. 262.
         10
            The January 3, 2013 PSR lists Hill’s residence address as 6197 Elberton Road. (PSR at 2.)


                                                          11
arrested by Detective Merchand on May 7, 2012, which Hill points out was more than three

weeks prior to the Declaration of Forfeiture. Id.

       Hill cites Torres v. $36,256.80 U.S. Currency, 25 F.3d 1154, 1161 (2d Cir. 1994), for the

proposition that “where the mailed notice of forfeiture is returned undelivered, the intended

recipient is known by the notifying agency to be in Government custody, and the agency fails to

take steps to locate him in order to effectuate delivery of the notice, . . . such notice does not

satisfy the requirements of the statute.” (Doc. 263-1.) He further points to United States v.

Sykes, No. 05-cr-6057, 2008 WL 3049975 (W.D.N.Y. July 31, 2005), as an example of a case

where after mailed notices were returned to the DEA unclaimed and the movant was later in

custody, the DEA also sent written notice to him in prison. (Doc. 263-2 at 1.) He also submits

his certificate of release or discharge from active duty showing his separation date as May 4,

1998. (Doc. 263-2 at 2.) The certificate lists both his home of record at time of entry and his

mailing address after separation as 6197 Elberton Road. Id. The certificate is signed “Melvin K.

Hill.” Id.

       The Court acknowledges Hill’s argument that a hotel was not likely to be a permanent

address. SA Doud’s affidavit does not explain why the Newport News, Virginia address was

determined to be relevant. The use of the address on Hill’s driver’s license, however, was

reasonable. Hill does not explain what phone call the Government could have made to “easily

attain” his address. The signature on the return receipt received by the DEA shows “Melvin

Hill” and includes a check in the box that it was signed by the addressee. See Doc. 247-1 at 10.

       Notwithstanding the signature by a “Melvin Hill” on the notice sent to Hill’s former

residence in Georgia, the Court determines the Government’s notice was not reasonably

calculated to apprise Hill of the pendency of the action. The Supreme Court has stated that




                                                  12
“when notice is a person’s due . . . [t]he means employed must be such as one desirous of

actually informing the absentee might reasonably adopt.” Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 315 (1950). Here, law enforcement was aware Hill was transient and in

the Burlington area in April 2012, a warrant was issued in Vermont for his arrest in April 2012,

and he was actually arrested by the same law enforcement officer, Detective Merchand, in

Burlington, Vermont on May 7, 2012, three days prior to the expiration of the time for filing a

claim and over three weeks prior to the issuance of the Declaration of Forfeiture. In these

circumstances, the Government did not satisfy the requirements of the statute, construed in

accordance with the requirements of the Constitution.

       While this case is distinguishable from the Torres and Sykes cases because one of the

mailed notices appeared to be delivered to the movant, it is similar in that Hill was also held in

federal custody prior to the Declaration of Forfeiture. The court finds it significant that Hill was

arrested by the same law enforcement officer who had seized the money to be forfeited. In the

Sykes case, the DEA also sent written notice of the seizure to Mr. Sykes in the federal detention

center where he was being held. Sykes, 2008 WL 3049975, at *2. Here, the Government took

no such step even though Hill had informed them he was “transient,” and they had been

informed he was in Burlington. Accordingly, it was not reasonable for the Government to

assume Hill had received the notice sent to Georgia.

       The Court finds the DEA, through local law enforcement, should have known Hill did not

reside at the Georgia address used. See Taft, 824 F. Supp. at 465 (“it must be determined

whether DEA knew or should have known” movant did not reside at the address used). Once the

Government was aware of Hill’s actual location because he was in the Government’s custody

prior to expiration of the time to file a claim, additional written notice to Hill was required to




                                                  13
meet the requirements of the Due Process Clause of the Constitution. See Dusenbury, 534 U.S.

at 170 (holding the Constitution requires that notice of forfeiture be “reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action); see also

Mullane, 339 U.S. at 314 (same). Under the circumstances of this particular case, the

Government’s notice was not reasonably calculated to apprise Hill of the administrative

forfeiture proceedings against the property seized from him.

        Therefore, Hill’s motion to set aside the May 29, 2012 Declaration of Forfeiture

(Docs. 249, 253) is GRANTED without prejudice. 18 U.S.C. § 983(e)(2)(A) (a court setting

aside a declaration of forfeiture must do so “without prejudice to the right of the Government to

commence a subsequent forfeiture proceeding as to the interest of the moving party”). 11

                                                  Conclusion

        For the reasons set forth above, Hill’s motion to set aside a declaration of forfeiture

(Docs. 249, 253) is GRANTED without prejudice. Hill’s motion for the return of seized

property (Doc. 255) is GRANTED in part and DENIED in part. The Government shall make

good faith, reasonable efforts to return any additional currency seized incident to the May 2012

arrest. The Government shall then certify in writing to the Court and to Mr. Hill its efforts in this

respect.

        SO ORDERED.

        Dated at Burlington, in the District of Vermont, this 13th day of August, 2019.


                                                             /s/ William K. Sessions III
                                                             William K. Sessions III
                                                             District Court Judge



        11
           Section 983(e)(2) allows the federal government to begin a subsequent proceeding “[n]otwithstanding the
expiration of any applicable statute of limitations.” 18 U.S.C. § 983(e)(2)(A).


                                                       14
